Case 1:15-cr-00627-ER Document 576 Filed 06/12/19 Page 1of1

MICHAEL L. SOSHNICK
Attorney at Lau

190 WILLIS AVENUE
Sule 112
MINEOLA, NEw York 11501
MICHAEL L. SOSHNICK TEL (516) 294-1111
Or COUNSEL Fax (516) 294-5465
JouN LAWRENCE MSOSHNICK@SOSHNICKLAW.COM

June 12, 2019
Via Facsimile (212) 805-4051

Honorable Edgardo Ramos
United States District Court
Southern District of New York
40 Foley Square

New York, NY 10007

Re: United States of America v. Rajesh Maddiwar
15 Cr. 627 (ER)

Dear Judge Ramos:

| represent Rajesh Maddiwar in the above referenced matter. | write to request a 30 day
adjournment of Mr. Maddiwar’s June 14, 2019 sentencing due to the fact that defendant’s pending
post-verdict motion for a judgment of acquittal has not yet been decided due to a previously scheduled
court appearance in Albany on June 14, 2019. Accordingly, | am requesting June 21, 2019, July 2, 2019,
July 12, 2019, July 17, 2019 or any day there after that may be convenient to the Court. The
government takes no position in regard to this matter.

Thank you for your consideration of this request.

Respectfully submitted,

Mh of

Michael L. Soshnick

MLS/ds
